DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

	Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claims 1, 2, 4, 10 – 13, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being anticipated by Ono et al., (US20180229267A1) (hereinafter “Ono”) in view of Sashida et al., (US20050023937), (hereinafter “Sashida”).

Regarding claim 1, Ono teaches an ultrasonic transducer device (fig. 2 #1 transducer) comprising:
 a substrate (fig. 2 #31 base body);
 an edge support structure (fig. 2 #30 the holder) connected to the substrate;
 a membrane (fig. 2 #21 and #22 piezoelectric portions make up a membrane that’s connected to the #30 holder) connected to the edge support structure such that a cavity (fig. 2 SP) is defined between the membrane and the substrate, the membrane configured to allow movement at ultrasonic frequencies (fig. 2 #21 and #22 piezoelectric portions make up a membrane that’s connected to the #30 holder), the membrane comprising: 
a first piezoelectric layer having a first surface and a second surface (fig. 2 #21 piezoelectric portion); 
a second piezoelectric layer having a first surface and a second surface (fig. 2 # 22 piezoelectric portion), wherein the second surface of the first piezoelectric layer faces the first surface of the second piezoelectric layer (fig. 2 #22 piezoelectric portion has a surface facing #21 piezoelectric surface); 
a first electrode coupled to the first surface of the first piezoelectric layer (fig. 2 #11 first electrode);
a second electrode coupled to the second surface of the second piezoelectric layer (fig. 2 #12 second electrode); and 
a third electrode between the first piezoelectric layer and the second piezoelectric layer (fig. 2 #13 third electrode). 
However Ono fails to teach an interior support structure disposed within the cavity and connected to the substrate and the membrane.
	In the same ultrasound transducer field of endeavor, Sashida teaches an interior support structure disposed within the cavity and connected to the substrate and the membrane (fig. 9c #162/164 pillars as edge support, #144 bottom surface as substrate, #156 piezoelectric vibrating plates as membrane and #154 pillar as interior support structure).


	Regarding claim 2, Ono as modified by Sashida teaches the device of claim 1, but fails to explicitly disclose wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode.
	In the same ultrasound transducer field of endeavor Sashida teaches wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.”; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode for the vibrating plate).
	It would have been obvious to one of ordinary skill in the art at the time to further modify the device of Ono as modified by Sashida with the application of the same voltage to each electrode as taught by Sashida so that the reliability of the piezoelectric portions is improved (see Sashida [0011]).

(#11) and the second electrode (#12) are coupled to separate terminals and operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).

	Regarding claim 10, Ono as modified by Sashida teaches the device of claim 1, but fail to explicitly disclose a buffer layer between the first piezoelectric layer and the second piezoelectric layer; and a fourth electrode between the second piezoelectric layer and the buffer layer; wherein the third electrode is between the first piezoelectric layer and the buffer layer.
	However in the same ultrasound transducer field of endeavor, Sashida teaches
a buffer layer between the first piezoelectric layer (#16) and the second (#24) piezoelectric layer (fig. 2 #42 flexible resilient filling material; [0053] “the Space between the piezoelectric Vibrating plates 16 and 24 are filled with a flexible resilient material 42.”); and 
a fourth electrode between the second piezoelectric layer and the buffer layer (“Also, with respect to the piezoelectric elements 28 and 30, electrode layers (not shown) are formed on the front and rear Surfaces of each element.”; #28 would have an electrode layer between #42 and #24); 
(“Also, with respect to the piezoelectric elements 28 and 30, electrode layers (not shown) are formed on the front and rear Surfaces of each element.”; #22 would have an electrode layer between #42 and #16).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the filling material and electrode layers of Sashida so that the reliability of the piezoelectric portions is improved (see Sashida [0011]).

Regarding claim 12, Ono teaches an ultrasonic transducer device (fig. 2 #1 transducer) comprising:
 a substrate (fig. 2 #31 base body);
 an edge support structure connected to the substrate (fig. 2 #30 the holder);
 a membrane connected to the edge support structure (fig. 2 #21 and #22 piezoelectric portions make up a membrane that’s connected to the #30 holder) such that a cavity is defined between the membrane and the substrate (fig. 2 SP), the membrane configured to allow movement at ultrasonic frequencies (fig. 2 #21 and #22 piezoelectric portions make up a membrane that’s connected to the #30 holder), the membrane comprising: 
a first piezoelectric layer having a first surface and a second surface (fig. 2 #21 piezoelectric portion); 
a second piezoelectric layer having a first surface and a second surface (fig. 2 # 22 piezoelectric portion), wherein the second surface of the first (fig. 2 #22 piezoelectric portion has a surface facing #21 piezoelectric surface); 
a first electrode coupled to the first surface of the first piezoelectric layer (fig. 2 #11 first electrode);
a second electrode coupled to the second surface of the second piezoelectric layer (fig. 2 #12 second electrode); and 
a third electrode between the first piezoelectric layer and the second piezoelectric layer (fig. 2 #13 third electrode). 
However Ono fails to teach an interior support structure disposed within the cavity and connected to the substrate and the membrane.
	In the same ultrasound transducer field of endeavor, Sashida teaches: 
a buffer layer (#42) between the first piezoelectric layer (16) and the second piezoelectric (#24) layer (fig. 2 #42 flexible resilient filling material; [0053] “the Space between the piezoelectric Vibrating plates 16 and 24 are filled with a flexible resilient material 42.”); and 
a fourth electrode between the second piezoelectric layer and the buffer layer (“Also, with respect to the piezoelectric elements 28 and 30, electrode layers (not shown) are formed on the front and rear Surfaces of each element.”; #28 would have an electrode layer between #42 and #24).
	It would have been obvious to one of ordinary skill in the art at the time to modify the ultrasound transducer of Ono with the filling material and electrode layers of Sashida so that the reliability of the piezoelectric portions is improved (see Sashida [0011]).

Regarding claim 13, Ono as modified by Sashida teaches the device of claim 12, but fails to explicitly disclose wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode.
	In the same ultrasound transducer field of endeavor Sashida teaches wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.” ; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode for the vibrating plate).
	It would have been obvious to one of ordinary skill in the art at the time to further modify the device of Ono as modified by Sashida with the application of the same voltage to each electrode as taught by Sashida so that the reliability of the piezoelectric portions is improved (see Sashida [0011]).

	Regarding claim 15, Ono as modified by Sashida further teaches the device of claim 12, wherein the first electrode (#11) and the second electrode (#12) are coupled to separate terminals and operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).

	Regarding claim 21, Ono as modified by Sashida teaches the device of claim 12, but fails to teach an interior support structure disposed within the cavity and connected to the substrate and the membrane
In the same ultrasound transducer field of endeavor, Sashida teaches
an interior support structure disposed within the cavity and connected to the substrate and the membrane (fig. 9c #162/164 pillars as edge support, #144 bottom surface as substrate, #156 piezoelectric vibrating plates as membrane and #154 pillar as interior support structure).fig. 1b #14 pillar, #12 enclosure as a substrate, and #24 plate as a membrane).
	It would have been obvious to one of ordinary skill in the art at the time to modify the ultrasound transducer of Ono with the pillar of Sashida so that the reliability of the piezoelectric portions is improved (see Sashida [0011]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sashida in further view of Qiao et al., (CN101192644), (hereinafter “Qiao) and in further view Maghsoudnia et al., (WO2018148332A1), (hereinafter “Maghsoudnia”).

Regarding claim 3, Ono as modified by Sashida teaches the device of claim 2, but fails to explicitly disclose wherein during a transmit mode the first piezoelectric layer and the second piezoelectric layer are driven by opposing electric fields from the first electrode and the second electrode to generate an ultrasonic signal, and during a receive mode charge is collected by the first electrode and the second electrode.
In the same piezoelectric field of endeavor, Qiao teaches wherein during a transmit mode the first piezoelectric layer and the second piezoelectric layer are driven by opposing electric fields from the first electrode and the second electrode to generate an ultrasonic signal (lines 221-227 “When the sensor of the structure is applied to transmit operating mode, on the first upper electrode iio and second upper electrode is applied with a certain voltage, the electrical series relationship, the voltage sequentially applied in series of the first piezoelectric sensing unit and two ends of the piezoelectric sensing unit, the first piezoelectricity film region 108 and piezoelectric thin film area 109 in the direction of the electric field is reversed, are also opposite the polarization direction of the first piezoelectricity film region 108 and piezoelectric thin film region 109. the first piezoelectric sensing unit and a second piezoelectric sensing unit will generate deformation in the same direction and form under the effect of electric field, the whole piezoelectric film deformation under specified AC signal, the diaphragm will be vibrating at a certain frequency, so as to realize the function of transmitting signal”).

	Ono as modified by Sashida and Qiao teach the device above, but fails to explicitly disclose a receive mode charge is collected by the first electrode and the second electrode.
In the same piezoelectric field of endeavor, Maghsoudnia teaches during a receive mode charge is collected by the first electrode and the second electrode ([0121]-[0122] “The return echo travels … and is received by the PMUT 1100. The return echo may cause stress in the piezoelectric layer 1104. The stress causes an electric charge to accumulate in the piezoelectric layer … the first electrode 1103 and the second electrode may measure the electric charge that accumulates in the piezoelectric layer”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device as modified by Ono as modified by Sashida and Qiao with the electrical charge collection of Maghsoudnia as this would minimize reflection and interference (see Maghsoudnia [0121]).

Regarding claim 14, Ono as modified by Sashida teaches the device of claim 13, but fails to explicitly disclose wherein during a transmit mode the first piezoelectric layer and the second piezoelectric layer are driven by opposing electric fields from the first electrode and the second electrode to generate an ultrasonic signal, and during a receive mode charge is collected by the first electrode and the second electrode.
(lines 221-227 “When the sensor of the structure is applied to transmit operating mode, on the first upper electrode iio and second upper electrode is applied with a certain voltage, the electrical series relationship, the voltage sequentially applied in series of the first piezoelectric sensing unit and two ends of the piezoelectric sensing unit, the first piezoelectricity film region 108 and piezoelectric thin film area 109 in the direction of the electric field is reversed, are also opposite the polarization direction of the first piezoelectricity film region 108 and piezoelectric thin film region 109. the first piezoelectric sensing unit and a second piezoelectric sensing unit will generate deformation in the same direction and form under the effect of electric field, the whole piezoelectric film deformation under specified AC signal, the diaphragm will be vibrating at a certain frequency, so as to realize the function of transmitting signal.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the reversed electrical field of Qiao, as this would improve the yield of the device (see Qiao lines 157-158).
	Ono as modified by Sashida and Qiao teach the device above, but fails to explicitly disclose a receive mode charge is collected by the first electrode and the second electrode.
In the same piezoelectric field of endeavor, Maghsoudnia teaches during a receive mode charge is collected by the first electrode and the second electrode ([0121]-[0122] “The return echo travels … and is received by the PMUT 1100. The return echo may cause stress in the piezoelectric layer 1104. The stress causes an electric charge to accumulate in the piezoelectric layer … the first electrode 1103 and the second electrode may measure the electric charge that accumulates in the piezoelectric layer”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device as modified by Ono as modified by Sashida and Qiao with the electrical charge collection of Maghsoudnia as this would minimize reflection and interference (see Maghsoudnia [0121]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sashida in further view of Panchawagh et al., (WO2016061410A1), (hereinafter “Panchawagh”).

	Regarding claim 5, Ono as modified by Sashida teaches the device of claim 4, but fails to disclose wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode.
	In the same piezoelectric field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the electrode configuration of Panchawagh, as in order to improve efficiency, speed and resolution as well as to achieve integration and cost benefits (see Panchawagh [0053]).

	Regarding claim 16, Ono as modified by Sashida teaches the device of claim 15, but fails to disclose wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode.
	In the same piezoelectric field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the electrode configuration of Panchawagh, as in order to improve efficiency, speed and resolution as well as to achieve integration and cost benefits (see Panchawagh [0053]).

s 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sashida in further view Panchawagh in further view of Li et al., (US20170059380A1), (hereinafter “Li”).

Regarding claim 6, Ono as modified by Sashida and Panchawagh teaches the device of claim 4, but fails to explicitly disclose wherein the first electrode and the third electrode operate collectively in a receive mode and the second electrode and the third electrode operate collectively in a transmit mode.
In the same ultrasound transducer field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a mode and the second electrode and the third electrode operate collectively in another mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the electrode configuration of Panchawagh, as in order to improve efficiency, speed and resolution as well as to achieve integration and cost benefits (see Panchawagh [0053]).
Ono as modified by Sashida and Panchawagh teach the device above, but fail to explicitly disclose the first mode as receiving and the second mode as transmitting.
However in the same ultrasound transducer field of endeavor, Li teaches disclose the first mode as receiving and the second mode as transmitting ([0012] “the first transmitter and receiver circuits are connected to the first pole while the second transmitter and receiver circuits are connected to the second pole”; the first pole (electrode) is able to act as a receiver, and the second pole (electrode) may act as a transmitter).
It would have been obvious to one of ordinary skill in the art at the time, to substitute the electrodes of the device of Ono as modified by Sashida and Panchawagh with the electrodes of Li, as the substitution of Li’s electrode for another would yield predictable results to one of ordinary skill in the art and would further reduce the circuit’s scale (see Li [0021]). One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.

Regarding claim 17, Ono as modified by Sashida and Panchawagh teaches the device of claim 15, but fails to explicitly disclose wherein the first electrode and the third electrode operate collectively in a receive mode and the second electrode and the third electrode operate collectively in a transmit mode.
In the same ultrasound transducer field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a mode and the second electrode and the third electrode operate collectively in another mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).

Ono as modified by Sashida and Panchawagh teach the device above, but fail to explicitly disclose the first mode as receiving and the second mode as transmitting.
However in the same ultrasound transducer field of endeavor, Li teaches disclose the first mode as receiving and the second mode as transmitting ([0012] “the first transmitter and receiver circuits are connected to the first pole while the second transmitter and receiver circuits are connected to the second pole”; the first pole (electrode) is able to act as a receiver, and the second pole (electrode) may act as a transmitter).
It would have been obvious to one of ordinary skill in the art at the time, to substitute the electrodes of the device of Ono as modified by Sashida and Panchawagh with the electrodes of Li, as the substitution of Li’s electrode for another would yield predictable results to one of ordinary skill in the art and would further reduce the circuit’s scale (see Li [0021]). One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sashida in further view of Hayashida et al., (US20190046263A1), (hereinafter “Hayashida”).


Ono does teach the first electrode (#11) and the second electrode (#12) operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).
	In the same ultrasound transducer field of endeavor Sashida teaches wherein the first electrode and the second electrode operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.” ; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode.).

In the same ultrasound field of endeavor, Hayashida teaches a switchable control (#3 a control device) coupled to the first electrode and the second electrode ([0005] “the control device being configured to… output electrical energy to the first electrode and the second electrode”) for switching ([0005] “and switch between a first and second mode”) between modes.
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the control device of Hayashida, as the advantage of choosing different modes based on a certain load or situation is necessary depending on different situations (see Hayashida [0049]).

Regarding claim 18, Ono as modified by Sashida teaches the device of claim 12, but fails to explicitly disclose a switchable control coupled to the first electrode and the second electrode for switching between a two terminal mode operating the first electrode and the second electrode as separate electrodes and a one terminal mode operating the first electrode and the second electrode as a single electrode.
Ono does teach the first electrode (#11) and the second electrode (#12) are coupled to separate terminals and operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).
	In the same ultrasound transducer field of endeavor Sashida teaches wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.” ; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode.).
	It would have been obvious to one of ordinary skill in the art at the time to further modify the device of Ono as modified by Sashida with the application of the same voltage to each electrode as taught by Sashida so that the reliability of the piezoelectric portions is improved (see Sashida [0011]).
In the same ultrasound field of endeavor, Hayashida teaches a switchable control (#3 a control device) coupled to the first electrode and the second electrode ([0005] “the control device being configured to… output electrical energy to the first electrode and the second electrode”) for switching ([0005] “and switch between a first and second mode”) between modes.
.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sashida in further view Panchawagh in further view of Kanechika et al., (US20150105663A1), (hereinafter “Kanechika”).

Regarding claim 8, Ono as modified by Sashida teaches the device of claim 1, but fails to explicitly disclose the first piezoelectric layer and the second piezoelectric layer have different thicknesses.
However in the same ultrasonic device field of endeavor, Kanechika teaches the first piezoelectric layer and the second piezoelectric layer have different thicknesses ([0009] “The second piezoelectric body has a different thickness from a thickness of the first piezoelectric body as measured from the first surface of the substrate”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the thicknesses of Kanechika, as the different thicknesses allows the ultrasonic device to be manufacturing at high productivity (see Kanechika [0011]).


However in the same ultrasonic device field of endeavor, Kanechika teaches the first piezoelectric layer and the second piezoelectric layer have different thicknesses ([0009] “The second piezoelectric body has a different thickness from a thickness of the first piezoelectric body as measured from the first surface of the substrate”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the thicknesses of Kanechika, as the different thicknesses allows the ultrasonic device to be manufacturing at high productivity (see Kanechika [0011]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sashida in further view of Shelton et al., (US20170194934A1), (hereinafter “Shelton”).

Regarding claim 9, Ono as modified by Sashida teaches the device of claim 1, but fails to explicitly disclose the first piezoelectric layer and the second piezoelectric layer are comprised of different materials.
However in the same piezoelectric field of endeavor, Shelton teaches the first piezoelectric layer and the second piezoelectric layer are comprised of different materials (Abstract “A transducer includes first and second piezoelectric layers made of corresponding different first and second piezoelectric materials and three or more electrodes”).
It would have been obvious to one of ordinary skill in the art at the time to modify the piezoelectric layers of Ono as modified by Sashida with the different materials of Shelton, as this would provide and increase in the transmit and receive sensitivity of an ultrasound transducer (see Shelton [0016]).

Regarding claim 20, Ono as modified by Sashida teaches the device of claim 12, but fails to explicitly disclose the first piezoelectric layer and the second piezoelectric layer are comprised of different materials.
However in the same piezoelectric field of endeavor, Shelton teaches the first piezoelectric layer and the second piezoelectric layer are comprised of different materials (Abstract “A transducer includes first and second piezoelectric layers made of corresponding different first and second piezoelectric materials and three or more electrodes”).
It would have been obvious to one of ordinary skill in the art at the time to modify the piezoelectric layers of Ono as modified by Sashida with the different materials of Shelton, as this would provide and increase in the transmit and receive sensitivity of an ultrasound transducer (see Shelton [0016]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sashida, in further view of Lasiter (WO2016007250), (hereinafter “Lasiter”).

	However in the same ultrasonic transducer field of endeavor, Lasiter teaches a neutral axis of the ultrasonic transducer device is positioned non-symmetrically within the membrane ([0046] “the mechanical layer has a thickness such that a neutral axis of the multilayer stack is displaced relative to a neutral axis of the piezoelectric layer stack and towards the mechanical layer to allow an out-of-plane bending mode. As a result, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction opposite to the substrate. More particularly, the neutral axis may pass through the mechanical layer, in a plane that is above the piezoelectric layer stack and the cavity and is approximately parallel to the piezoelectric layer stack. In some implementations, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction towards the substrate”; see fig. 2b below).

    PNG
    media_image1.png
    531
    660
    media_image1.png
    Greyscale



Regarding claim 22, Ono as modified by Sashida teaches the device of claim 12, but fails to explicitly disclose a neutral axis of the ultrasonic transducer device is positioned non-symmetrically within the membrane.
	However in the same ultrasonic transducer field of endeavor, Lasiter teaches a neutral axis of the ultrasonic transducer device is positioned non-symmetrically within the membrane ([0046] “the mechanical layer has a thickness such that a neutral axis of the multilayer stack is displaced relative to a neutral axis of the piezoelectric layer stack and towards the mechanical layer to allow an out-of-plane bending mode. As a result, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction opposite to the substrate. More particularly, the neutral axis may pass through the mechanical layer, in a plane that is above the piezoelectric layer stack and the cavity and is approximately parallel to the piezoelectric layer stack. In some implementations, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction towards the substrate”; see fig. 2b above).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Ono as modified by Sashida with the neutral axis of Lasiter, as selecting 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




 /M.Y.F./Examiner, Art Unit 3793      

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793